Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This action is in reply to the response filed on 3/3/2022 with a priority date of 9/24/2020.
Applicant’s amendments have been entered and Claims 1-20 are currently pending and have been examined.
Claims 1-20 are rejected under 35 USC 101.
Claims 1-20 are rejected under 35 USC 103 using a new combination of references.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without providing a practical application or significantly more. 
Step 1: Claims 1-14 are directed to a device and claims 15-18 are a CRM including a processor and claims 19 and 20 are a method. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101. However, the claims are rejected under 35 U.S.C. §101 because the claims are directed to an abstract idea, fail to amount to a practical application and fail to amount to significantly more.
Step 2A: 
Prong 1: The claim include the abstract concepts of obtaining a location, identifying a location is associated with a premises of an entity, determining a group of conversions associated with an advertising campaign, identifying consumers associated with conversions, determining an attribution window, identifying advertisement exposed to consumers, identifying an advertising medium, adjusting the advertising campaign and delivering a second plurality of advertisements to a group of target households where some of the advertisements are delivered over a first type of medium to communication devices and others are delivered to a second type of medium to communication devices.
Dependent claims further adjust the attribution window based on a length of time using an exponential probability function, select weights, select advertising mediums, define types of advertising mediums, detect conversions based on location, determine demographics of households, identify an amount of screen time, define type of mediums and the use of machine learning. Essentially, the steps describe organizing users based on exposure to advertising and conversion behavior for the purpose of measuring the effect of advertising on households then adjusting an advertising campaign.
These concepts clearly fall under Certain Methods Of Organizing Human Activity, such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
Prong 2: This judicial exception is not integrated into a practical application because The claims merely recite the additional elements of  processors and memory devices. At best the step utilize computers at a high-level of generality (i.e., as a generic processor performing a generic computer function of processing data and a generic memory storing data) such that it amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). Examiners finds the dependent claims fail to add any additional elements.
The claims also include the additional element of a communication network, mobile devices and media processors. Dependent claims include listing different types of mediums, detecting conversions based on device location and the use of machine learning. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually because the order combination merely provides a series of steps that describe abstract concepts along with computerized devices that implement the abstract concepts in a technological environment, which does no more than generally link the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application the additional element of processor, memory devices or CRM amounts no more than adding the words “apply it”. The order combination and additional elements are no more than general linking the abstract concepts to an environment, which is far from particular.
The claims gather data about exposures and conversions then utilize computers and communication networks in there ordinary capacity to gather data (i.e. exposures and conversions) and adjust an advertising campaign delivered over different mediums, via communication networks. Thus, these additional elements do not add significantly more to the abstract idea because they were simply applying the abstract idea on a computer system. For instance, a data gathering step that is limited to a particular data source (such as the Internet) or a particular type of data (conversions) could be considered to be both insignificant extra-solution activity and a field of use limitation. See, e.g., Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (limiting use of abstract idea to the Internet); Electric Power, 830 F.3d at 1354, 119 USPQ2d at 1742 (limiting application of abstract idea to power grid data); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017) (limiting use of abstract idea to use with XML tags).
Although, performing the step during the campaign along with the ordered combination of steps adds a slight degree of particularity to the claims, the underlying concept embodied by the limitations merely encompasses the abstract idea itself of organizing, and manipulating data for the business process of measuring the effect of advertising. In short, the claims simply do something on the technology, which does not require doing something to technology and implementing this abstract concept using generic computerized software elements cannot transform the abstract idea in to patent eligible subject matter because these steps merely recite the abstract idea using a computer instead of using another less automatic means. 
Adjusting an advertising campaign improves the business process not the computer or interface. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 9-13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bhamidipati et al. (U.S. 2021/0200774; Hereafter: Bhamidipati) in view of Shim et al. (U.S. 2016/0048869; Hereafter: Shim) further in view of Lopatecki et al. (U.S. 2018/0084308; Hereafter: Lopatecki).
As per Claim 1:  Bhamidipati in view of Shim and Lopatecki discloses the following limitations; 
1. A device, comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising:
Bhamidipati discloses obtaining a first group of locations for each of a group of mobile devices resulting in a group of locations; See, “…environmental sensors, such as a global positioning system (GPS) receiver 319 that detects the location, velocity, and/or acceleration of the client device 110, a compass, accelerometer, and/or gyroscope that detects a physical orientation of the client device 110.” [0037]. See, “In some examples, the content system may use device information, such as one or more of activity information (e.g., search history information, website browsing history, email information, etc.), user demographic information, location information, etc. to determine interests of the user.” [0040]. See, “In some examples, the plurality of content events and/or the plurality of conversion events may be determined and/or detected using one or more of the techniques presented herein (e.g., by analyzing and/or monitoring activity associated with the first client device and/or a different client device associated with the first user).” [0115].
Bhamidipati does not disclose identifying each location of the group of locations is associated with a premises of an entity resulting in a group of identifications; determining a group of conversions associated with an advertising campaign of the entity based on the group of identifications; 
However, Shim discloses See, “The attribution system 110, therefore, may include an impression component that receives campaign impression data associated with media consumption at multiple mobile devices during a campaign, a location visit component that determines whether one or more of the multiple mobile devices visit a geographical location associated with the campaign within a time window for the campaign, and an attribution component that identifies occurrences of conversion events for the campaign when the one or more mobile devices visit the geographical location associated with the campaign within the time window for the campaign.” [0059].
Bhamidipati discloses identifying a group of consumers associated with the group of conversions; See, “At 406, a first duration of time between the first content event and the first conversion event may be determined based upon the first content event and/or the first conversion event.” [0074].See, “In some systems, the set of conversion events may be attributed to presentation of the first content item via the set of client devices of the plurality of client devices. For example, attribution of the set of conversion events to presentation of the first content item via the set of client devices may correspond to a determination (and/or a prediction) that the first set of conversion events occurred as a result of the presentation of the first content item via the set of client devices. The first content item may be selected for presentation via a client device based upon the attribution of the set of conversion events to presentation of the first content item via the set of client devices.” [0041]. See also [0114].
Bhamidipati discloses determining an attribution window for the advertising campaign; Examiner’s note: The duration of time correlated to different category factors, such as the platform, is an attribution window.  See, “In some examples, a platform category factor of the plurality of platform category factors may be based upon an average duration of time between a content event associated with a platform category of the plurality of platform categories and a conversion event associated with the content event….In some examples, a plurality of durations of time may be determined based upon the plurality of content events and/or the plurality of conversion events. In some examples, an exemplary duration of time of the plurality of durations of time may correspond to a duration of time between the exemplary content event and the exemplary conversion event. An average duration of time associated with the platform category may be determined by performing one or more operations (e.g., mathematical operations) using the plurality of durations of time.” [0127]. See also, [0097], [0102] and [0111] for examples of ebooks vs cars, price factors and demographic factors and [0126-0129] for platform factors and [130] for resource factors and 
Bhamidipati discloses identifying a first plurality of advertisements of the advertising campaign exposed to the group of consumers during the attribution window; See, “In an example, the content system may provide a first content item (e.g., an advertisement, an image, a video, etc.) for presentation via a plurality of client devices. The first content item may be associated with a first entity. For example, the first content item may be associated with cars and/or the first entity may be a first advertiser associated with a car brand.” [0041]. See, “In an example, a first exemplary platform category factor of the plurality of platform category factors may be associated with a first exemplary platform category (e.g., an email application) and/or a second exemplary platform category factor of the plurality of platform category factors may be associated with a second exemplary platform category (e.g., a browser). The first exemplary platform category may be associated with a first exemplary average duration of time between a content event associated with the first exemplary platform category and a conversion event associated with the content event. Alternatively and/or additionally, the second exemplary platform category may be associated with a second exemplary average duration of time between a content event associated with the second exemplary platform category and a conversion event associated with the content event. In an example, the first exemplary average duration of time may be different than the second exemplary average duration of time. Accordingly, the first exemplary platform category factor may be different than the second exemplary platform category factor. In an example, the first exemplary average duration of time exceeds the second exemplary average duration of time (e.g., it may take a longer time for an average user to perform a conversion event after viewing a content item using an email application than for an average user to perform a conversion event after viewing a content item using a browser). Accordingly, the first exemplary platform category factor may exceed (and/or be less than) the second exemplary platform category factor.” [0128].
Bhamidipati discloses identifying an advertising medium for each of the first plurality of advertisements resulting in a first plurality of advertising mediums; See, “In some examples, the first attribution score may be determined based upon the first platform used to perform the first content event. For example, the first attribution score may be determined using a platform category data structure. The platform category data structure may comprise a plurality of platform categories and/or a plurality of platform category factors associated with the plurality of platform categories. In some examples, a platform category of the plurality of platform categories may correspond to a type of platform, such as at least one of a browser, an email application, a news application, a multimedia application, a different type of platform, etc. [0126]. See, [0127-0129].
Bhamidipati discloses adjusting the advertising campaign according to the group of conversions, the first plurality of advertisements, and the first plurality of advertising mediums resulting in an adjusted advertising campaign; and See, “The one or more content items may be associated with a content campaign for promoting the one or more products and/or the one or more services associated with the first entity. Alternatively and/or additionally, content information associated with the content campaign may be received from the device associated with the entity.” [0047]. See, “In some examples, the resource category data structure may be analyzed based upon the first internet resource to identify a first resource category factor associated with the first internet resource. In some examples, one or more operations (e.g., mathematical operations) may be performed using the first resource category factor and the first duration of time to determine the first attribution score. Alternatively and/or additionally, one or more operations (e.g., mathematical operations) may be performed using the first resource category factor and/or the initial attribution score (and/or the first content item category factor, the first entity category factor, the first price factor, the one or more first demographic factors, the first conversion duration factor, the first client device type factor and/or the first platform category factor) to determine the first attribution score.” [0133]. See also [0134]..
Bhamidipati does not disclose delivering, over a communication network, a second plurality of advertisements associated with the adjusted advertising campaign to a group of communication devices associated with a group of target households, Examiner’s note: Bhamidipati discloses receiving a second request for content from a second plurality of device and selecting content items based on updated conversion scores and attribution scores that were updated based on a first plurality of devices. See, [0136], [0148],  [0156], [0158].
However, Lopatacki discloses adjusting targeting parameters for groups of target households. See, “For reference, as used herein, the term “content campaign” refers to providing content to one or more users via one or more communication media. In particular, the term “content campaign” includes an operation for providing content for a client (e.g., an advertiser) to a target audience of users via television client devices and/or client computing devices over time.” [0050]. See, “In particular, the content campaign system 106 identifies that the first television client device 110a and the first client computing device 112a are associated with a user and/or a household. As shown, household devices 130 associated with a user include the first television client device 110a and the first client computing device 112a.” [0060]. See, “Turning now to FIG. 4 additional detail will be provided regarding generating an advertising campaign in accordance with one or more embodiments. In particular, FIG. 4 shows a flow diagram of the content campaign system 106 determining a segment of users. Specifically, FIG. 4 illustrates the content campaign system 106 creating and executing cross-device campaigns based on targeting parameters. For example, the content campaign system 106 uses targeting parameters to organize a content campaign to target new users, re-target existing users, provide new content, re-provide existing content, target a specific client device, and/or target a combination of client devices.” [0147]. See, “To illustrate, the demand-side platform 504 tracks which households saw a particular audiovisual advertisement. In addition, the demand-side platform 504 matches online conversions for each of the households (e.g., the number of that visited a website or purchased a product related to the particular audiovisual advertisement).” [0167].               
Bhamidipati does not disclose wherein a first portion of the second plurality of advertisements is delivered over a television advertising medium and
However, Lopatacki discloses delivering a portion of advertisements to televisions. See, “Accordingly, the content campaign system 106 determines to re-target the users via an audiovisual content campaign by providing the same/similar audiovisual content or new audiovisual content to the users via television client devices.” [0153]. See, “ In another example, the content campaign system 106 determines, based on the targeting parameters, to target 414 new users via an audiovisual content campaign. For instance, the content campaign system 106 identifies one or more users from the targeting parameters that have not yet viewed specific content either via television client device and/or client computing devices.” [0154].
Bhamidipati does not disclose a second portion of the second plurality of advertisements is delivered over a mobile advertising medium, 
However, Lopatacki discloses delivering a portion of advertising over an online medium to mobile devices. See, “As shown, the content campaign system 106 also re-targets 416 users via an online campaign. For example, the content campaign system 106 uses the targeting parameters, as described above, to identify a target audience, audiovisual content, and a particular client device type for an audiovisual content campaign. ” [0156]. See, “FIG. 4 also shows the content campaign system 106 targeting 418 new users via an online campaign. For example, the content campaign system 106 identifies a new set of users (e.g., a target audience) as described above.” [0157].
Bhamidipati does not disclose wherein the first portion of the second plurality of advertisements are delivered to a first portion of the group of communication devices, Examiner’s note: The first portion of advertisements are television advertisements delivered to retargeted or new users or households. See, [0153, 0154].
Bhamidipati does not disclose wherein the second portion of the second plurality of advertisements is delivered to a second portion of the group of communication devices, Examiner’s note: The second portion of advertisements are online advertisements delivered to new or retargeted users or households. See, [0156, 0157].
Bhamidipati does not disclose wherein the first portion of the group of communication devices comprises a group of media processors, 
However, Lopatacki discloses delivering a portion of advertising to broadcasters.  See, “As mentioned above, the television broadcast system 114 broadcasts audiovisual content to television client devices such as the television client devices 110a-n in the set of television client devices 110. In general, the television broadcast system 114 provides linear (e.g., pre-programmed/scheduled) audiovisual content to television client devices. The television broadcast system 114 can broadcast audiovisual content via wired or wireless means, such as via a terrestrial, cable, satellite, Internet, Wi-Fi, or another signal” [0076]. See, “As shown, the content campaign system 106 provides 218 the audiovisual content determined based on the targeting parameters for display. In particular, the content campaign system 106 provides the audiovisual content to the television broadcast system 114, which in turn, broadcasts the audiovisual content for display to one or more television client devices.” [0121].
Bhamidipati does not disclose wherein the second portion of the group of communication devices comprises a second group of mobile devices, 
However, Lopatacki discloses delivering a portion of advertising over an online medium to mobile devices.  See, “In one or more embodiments, the content campaign system 106 determines a content campaign strategy that serves content on multiple client device types, such as both a television client device and client computing device. Further, in some embodiments, the content campaign system 106 determines to serve digital content via a particular client computing device, such as on a mobile phone or tablet when serving the digital content via a client computing device.” [0158].
Bhamidipati does not disclose wherein the second plurality of advertisements is presented on each of the group of communication devices. 
However, Lopatacki discloses delivering a portion of advertising over an online medium to mobile devices presenting advertisements on each of the group of communication device. See, “Also, in one or more embodiments, the content campaign system generates efficient, specific content campaigns across a variety of media channels. For example, the content campaign system can generate targeting parameters for a content campaign for displaying content on television client devices (e.g., via linear television programming), client computing devices (e.g., via online advertisements), or both (e.g., via a combined coordinated media channel campaign).” [0156]. See, “In one or more embodiments, the content campaign system 106 determines a content campaign strategy that serves content on multiple client device types, such as both a television client device and client computing device. Further, in some embodiments, the content campaign system 106 determines to serve digital content via a particular client computing device, such as on a mobile phone or tablet when serving the digital content via a client computing device.” [0158].
Therefore, from the teaching of Shim, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the attribution of conversions and adjusting of advertising campaigns, as disclosed by Bhamidipati in view of McGovern, to base conversions on location and visiting a merchant premises, as taught by Shim, for the purpose of assessing whether the ad impressions had any impact on changing the impression users' physical in-store visitation behavior.
Therefore, from the teaching of Lopatecki, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the attribution of conversions and adjusting of advertising campaigns, as disclosed by Bhamidipati in view of Shim, to include groups of households, television advertising and online advertising, as taught by Lopatecki, for the purpose of utilizing television viewer information and online activity information to more efficiently design campaign parameters.

As per Claim 2:  Bhamidipati in view of Shim and Lopatecki discloses the following limitations;
Bhamidipati discloses 2. The device of claim 1, wherein the adjusting of the advertising campaign comprises adjusting the attribution window. See, “In some examples, a content item category factor of the plurality of content item category factors may be based upon an average duration of time between a content event associated with a content item category of the plurality of content item categories and a conversion event associated with the content event.” [0091]. See, “In an example, a first exemplary platform category factor of the plurality of platform category factors may be associated with a first exemplary platform category (e.g., an email application) and/or a second exemplary platform category factor of the plurality of platform category factors may be associated with a second exemplary platform category (e.g., a browser). The first exemplary platform category may be associated with a first exemplary average duration of time between a content event associated with the first exemplary platform category and a conversion event associated with the content event. Alternatively and/or additionally, the second exemplary platform category may be associated with a second exemplary average duration of time between a content event associated with the second exemplary platform category and a conversion event associated with the content event. In an example, the first exemplary average duration of time may be different than the second exemplary average duration of time. Accordingly, the first exemplary platform category factor may be different than the second exemplary platform category factor. In an example, the first exemplary average duration of time exceeds the second exemplary average duration of time (e.g., it may take a longer time for an average user to perform a conversion event after viewing a content item using an email application than for an average user to perform a conversion event after viewing a content item using a browser). Accordingly, the first exemplary platform category factor may exceed (and/or be less than) the second exemplary platform category factor..” [0128].

As per Claim 9:  Bhamidipati in view of Shim and Lopatecki discloses the following limitations;
Shim discloses 9. The device of claim 1, a conversion of the group of conversions comprises a consumer visit to the premises of the entity associated with the advertising. See, “The attribution system 110, therefore, may include an impression component that receives campaign impression data associated with media consumption at multiple mobile devices during a campaign, a location visit component that determines whether one or more of the multiple mobile devices visit a geographical location associated with the campaign within a time window for the campaign, and an attribution component that identifies occurrences of conversion events for the campaign when the one or more mobile devices visit the geographical location associated with the campaign within the time window for the campaign.” [0059].

As per Claim 10: Bhamidipati in view of Shim and Lopatecki discloses the following limitations;
Lopatecki discloses 10. The device of claim 1, wherein the identifying of the advertising medium for each of the first plurality of advertisements resulting in the first plurality of advertising mediums comprises identifying a television advertising medium for each of a first portion of the first plurality of advertisements resulting in a plurality of television advertising mediums and identifying a mobile advertising medium for each of a second portion of the first plurality of advertisements resulting in a plurality of mobile advertising mediums. See, “As a general overview of the fields in the composite database 300, the user id 302 uniquely identifies a user, the household id 304 identifies a household to which a user belongs, and each household id is associated with an IP address 306. The third-party supplier 308 indicates the third-party that provides television viewer information (e.g., TV MFG. A and TV MFG. B) or online activity information (e.g., DataSource and LiveData) to the content campaign system 106 to include in the composite database 300. The device id 310 and device type 312 indicate what type of client device is providing information (e.g., a television client device or a client computing device) and an identifier associated with the client device. As shown, for client computing devices, the device type 312 identifies a specific client computing device type, such as a phone, tablet, laptop, or desktop.” [0129]. See, “The content consumption 318 in the composite database 300 indicates content experienced by a user via a client device associated with the user. As one example, content consumption 318 indicates television shows/programs, networks, etc. watched by the user via the user's television client device. As another example, the content consumption 318 indicates websites, social media sites, search results, etc., experienced by a user via one or more client computing devices. The advertisement exposure 320 indicates a number of times a particular advertisement from a specific campaign was displayed and on which client devices the advertisement was displayed.’ [0131].

As per Claim 11:  Bhamidipati in view of Shim and Lopatecki discloses the following limitations;
11. The device of claim 10, 
Lopatecki discloses wherein the adjusting of the adverting campaign comprises adjusting the advertising campaign according to the plurality of television advertising mediums and the plurality of mobile advertising. See, [0129-0132]. See, [0147-0159] for adjusting television and mobile advertising. 

As per Claim 12:  Bhamidipati in view of Shim and Lopatecki discloses the following limitations;
Lopatecki discloses 12. The device of claim 1, wherein the operations comprise selecting the group of target households for the advertising campaign. See, “Upon identifying a correspondence between online activity information and television viewer information for individual users and/or households, the content campaign system can also analyze the online activity information and television viewer information to generate targeting parameters for an audiovisual content campaign.” [0033]. See, “Based on the information provided by the advertisers/clients 510, the demand-side platform 504 can generate a purchase request or bid for an ad slot (or a television slot) that is supplied to a supply side partner 508 during the execution stage of a content campaign. The formulation of such a purchase request or bid, in one or more embodiments, is based on third-party viewership data 514, which may include television viewing information and/or combined viewing information from both television viewer information and online activity information. In addition, the formulation of the purchase request or bid, in some embodiments, is based on third-party device id matched data 512, which includes matched id for multiple client devices, client computing device ids matched with household ids, and/or television client device ids matched with household ids.” [0165].

As per Claim 13:  Bhamidipati in view of Shim and Lopatecki discloses the following limitations;
13. The device of claim 12, wherein the operations comprise:
Lopatecki discloses determining demographics for each of the group of target households resulting in a group of demographics; See, “Upon identifying a correspondence between online activity information and television viewer information for individual users and/or households, the content campaign system can also analyze the online activity information and television viewer information to generate targeting parameters for an audiovisual content campaign.” [0033]. See, “Moreover, by identifying television viewer information and corresponding online activity information for individual users, the content campaign system can generate targeting parameters and audiovisual content campaigns that accurately reflect combined patterns of television viewership and online activity (e.g., online data segments) for particular locations, demographics, or viewerships. Thus, the content campaign system can generate targeting parameters based on a more complete, holistic view of that reflects both user interactions with television client devices and computing client devices. Accordingly, the content campaign system can run more efficient and accurate audiovisual content campaigns directed to target audiences most interested in a particular product or service via linear television programming.” [0036]. See also, [0070, 0129. 0130].
Lopatecki discloses determining media content viewed by each of the group of target households resulting in a group of media content; and See, “In addition, the content campaign system 106 can also generate targeting parameters based on a wide variety of product data. For example, the content campaign system 106 can generate targeting parameters based on whether a user viewed the product on a client computing device, nearly purchased the product (e.g., placing the product in a cart or bidding on the product), or purchased the product. Furthermore, the content campaign system 106 can determine targeting parameters based on a timetable for when a user saw a product on a television client device (e.g., within a television program and/or an advertisement) versus when the user interacted with the product via their client computing device. For instance, the content campaign system 106 can select targeting parameters based on a determination that a user purchased a product on a client computing device shortly before or after viewing the product on a television client device (i.e., a conversion following exposure to an advertisement indicates a positive result for selecting targeting parameters).” [0119]. See also Figure 3.
Lopatecki discloses generating the advertising campaign according to the group of target households, the group of demographics, and the group of media content. See, “The user attributes 314 indicate one or more attributes gathered from the television viewer information, online activity information, and/or other sources. As shown, attributes include demographic parameters (e.g., age or gender) or segment parameters (e.g., location, memberships, or ownership details). The content campaign system 106 can determine user attributes from cookies, session data, user-provided data, loyalty programs, and/or other sources. Similarly, the behavior signatures 316 includes implicit or explicit patterns, behaviors, and preferences associated with the user gather and/or determined from received information, such as likes, activities pursued, user profiles, or purchasing activities.” [0130]. See also, [0193].

As per Claim 15:  Bhamidipati in view of Shim and Lopatecki discloses the following limitations;
15. A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising: 
Bhamidipati does not disclose a selecting a group of target households for an advertisement campaign; determining demographics for each of the group of target households resulting in a group of demographics; determining media content viewed by each of the group of target households resulting in a group of media content; generating the advertising campaign according to the group of target households, the group of demographics, and the group of media content; Examiner’s note: Bhamidipati discloses targeting advertising based on demographics, but not households. See, [0046-0048].
However, Lopatecki discloses select a group of target households at [0033, 0165], determine demographics at [0033, 0036, 0070, 0129. 0130], determining media content viewed at  [0119] and Figure 3, and generating an advertising campaign using parameters based on this data at [0130, 0193]. 
Bhamidipati discloses obtaining a location for each of a first group of mobile devices resulting in a group of locations; See, “…environmental sensors, such as a global positioning system (GPS) receiver 319 that detects the location, velocity, and/or acceleration of the client device 110, a compass, accelerometer, and/or gyroscope that detects a physical orientation of the client device 110.” [0037]. See, “In some examples, the content system may use device information, such as one or more of activity information (e.g., search history information, website browsing history, email information, etc.), user demographic information, location information, etc. to determine interests of the user.” [0040]. See, “In some examples, the plurality of content events and/or the plurality of conversion events may be determined and/or detected using one or more of the techniques presented herein (e.g., by analyzing and/or monitoring activity associated with the first client device and/or a different client device associated with the first user).” [0115].
Bhamidipati does not disclose identifying each location of the group of locations is associated with a premises of an entity resulting in a group of identifications; determining a group of conversions associated with the advertising campaign of the entity based on the group of identifications; 
However, Shim discloses See, “The attribution system 110, therefore, may include an impression component that receives campaign impression data associated with media consumption at multiple mobile devices during a campaign, a location visit component that determines whether one or more of the multiple mobile devices visit a geographical location associated with the campaign within a time window for the campaign, and an attribution component that identifies occurrences of conversion events for the campaign when the one or more mobile devices visit the geographical location associated with the campaign within the time window for the campaign.” [0059].
Bhamidipati discloses identifying a group of consumers associated with the group of conversions; See, “At 406, a first duration of time between the first content event and the first conversion event may be determined based upon the first content event and/or the first conversion event.” [0074].
Bhamidipati discloses determining an attribution window for the advertising campaign; Examiner’s note: The duration of time correlated to different category factors, such as the platform, is an attribution window.  See, “In some examples, a platform category factor of the plurality of platform category factors may be based upon an average duration of time between a content event associated with a platform category of the plurality of platform categories and a conversion event associated with the content event….In some examples, a plurality of durations of time may be determined based upon the plurality of content events and/or the plurality of conversion events. In some examples, an exemplary duration of time of the plurality of durations of time may correspond to a duration of time between the exemplary content event and the exemplary conversion event. An average duration of time associated with the platform category may be determined by performing one or more operations (e.g., mathematical operations) using the plurality of durations of time.” [0127]. See also, [0097], [0102] and [0111] for examples of ebooks vs cars, price factors and demographic factors and [0126-0129] for platform factors and [130] for resource factors.
Bhamidipati discloses identifying a first plurality of advertisements of the advertising campaign exposed to the group of consumers during the attribution window; See, “In an example, the content system may provide a first content item (e.g., an advertisement, an image, a video, etc.) for presentation via a plurality of client devices. The first content item may be associated with a first entity. For example, the first content item may be associated with cars and/or the first entity may be a first advertiser associated with a car brand.” [0041]. See, “In an example, a first exemplary platform category factor of the plurality of platform category factors may be associated with a first exemplary platform category (e.g., an email application) and/or a second exemplary platform category factor of the plurality of platform category factors may be associated with a second exemplary platform category (e.g., a browser). The first exemplary platform category may be associated with a first exemplary average duration of time between a content event associated with the first exemplary platform category and a conversion event associated with the content event. Alternatively and/or additionally, the second exemplary platform category may be associated with a second exemplary average duration of time between a content event associated with the second exemplary platform category and a conversion event associated with the content event. In an example, the first exemplary average duration of time may be different than the second exemplary average duration of time. Accordingly, the first exemplary platform category factor may be different than the second exemplary platform category factor. In an example, the first exemplary average duration of time exceeds the second exemplary average duration of time (e.g., it may take a longer time for an average user to perform a conversion event after viewing a content item using an email application than for an average user to perform a conversion event after viewing a content item using a browser). Accordingly, the first exemplary platform category factor may exceed (and/or be less than) the second exemplary platform category factor.” [0128].
Bhamidipati discloses identifying an advertising medium for each of the first plurality of advertisements resulting in a first plurality of advertising mediums; See, “In some examples, the first attribution score may be determined based upon the first platform used to perform the first content event. For example, the first attribution score may be determined using a platform category data structure. The platform category data structure may comprise a plurality of platform categories and/or a plurality of platform category factors associated with the plurality of platform categories. In some examples, a platform category of the plurality of platform categories may correspond to a type of platform, such as at least one of a browser, an email application, a news application, a multimedia application, a different type of platform, etc. [0126]. See, [0127-0129].
Bhamidipati discloses adjusting the advertising campaign according to the group of conversions, the first plurality of advertisements, and the first plurality of advertising mediums resulting in an adjusted advertising campaign; and See, “The one or more content items may be associated with a content campaign for promoting the one or more products and/or the one or more services associated with the first entity. Alternatively and/or additionally, content information associated with the content campaign may be received from the device associated with the entity.” [0047]. See, “In some examples, the resource category data structure may be analyzed based upon the first internet resource to identify a first resource category factor associated with the first internet resource. In some examples, one or more operations (e.g., mathematical operations) may be performed using the first resource category factor and the first duration of time to determine the first attribution score. Alternatively and/or additionally, one or more operations (e.g., mathematical operations) may be performed using the first resource category factor and/or the initial attribution score (and/or the first content item category factor, the first entity category factor, the first price factor, the one or more first demographic factors, the first conversion duration factor, the first client device type factor and/or the first platform category factor) to determine the first attribution score.” [0133]. See also [0134].
Bhamidipati does not disclose delivering, over a communication network, a second plurality of advertisements associated with the adjusted advertising campaign to a group of communication devices associated with a group of target households, Examiner’s note: Bhamidipati discloses receiving a second request for content from a second plurality of device and selecting content items based on updated conversion scores and attribution scores that were updated based on a first plurality of devices. See, [0136], [0148],  [0156], [0158].
However, Lopatacki discloses adjusting targeting parameters for groups of target households. See, “For reference, as used herein, the term “content campaign” refers to providing content to one or more users via one or more communication media. In particular, the term “content campaign” includes an operation for providing content for a client (e.g., an advertiser) to a target audience of users via television client devices and/or client computing devices over time.” [0050]. See, “In particular, the content campaign system 106 identifies that the first television client device 110a and the first client computing device 112a are associated with a user and/or a household. As shown, household devices 130 associated with a user include the first television client device 110a and the first client computing device 112a.” [0060]. See, “Turning now to FIG. 4 additional detail will be provided regarding generating an advertising campaign in accordance with one or more embodiments. In particular, FIG. 4 shows a flow diagram of the content campaign system 106 determining a segment of users. Specifically, FIG. 4 illustrates the content campaign system 106 creating and executing cross-device campaigns based on targeting parameters. For example, the content campaign system 106 uses targeting parameters to organize a content campaign to target new users, re-target existing users, provide new content, re-provide existing content, target a specific client device, and/or target a combination of client devices.” [0147]. See, “To illustrate, the demand-side platform 504 tracks which households saw a particular audiovisual advertisement. In addition, the demand-side platform 504 matches online conversions for each of the households (e.g., the number of that visited a website or purchased a product related to the particular audiovisual advertisement).” [0167].               
Bhamidipati does not disclose wherein a first portion of the second plurality of advertisements is delivered over a television advertising medium and
However, Lopatacki discloses delivering a portion of advertisements to televisions. See, “Accordingly, the content campaign system 106 determines to re-target the users via an audiovisual content campaign by providing the same/similar audiovisual content or new audiovisual content to the users via television client devices.” [0153]. See, “ In another example, the content campaign system 106 determines, based on the targeting parameters, to target 414 new users via an audiovisual content campaign. For instance, the content campaign system 106 identifies one or more users from the targeting parameters that have not yet viewed specific content either via television client device and/or client computing devices.” [0154].
Bhamidipati does not disclose a second portion of the second plurality of advertisements is delivered over a mobile advertising medium, 
However, Lopatacki discloses delivering a portion of advertising over an online medium to mobile devices. See, “As shown, the content campaign system 106 also re-targets 416 users via an online campaign. For example, the content campaign system 106 uses the targeting parameters, as described above, to identify a target audience, audiovisual content, and a particular client device type for an audiovisual content campaign. ” [0156]. See, “FIG. 4 also shows the content campaign system 106 targeting 418 new users via an online campaign. For example, the content campaign system 106 identifies a new set of users (e.g., a target audience) as described above.” [0157].
Bhamidipati does not disclose wherein the first portion of the second plurality of advertisements are delivered to a first portion of the group of communication devices, Examiner’s note: The first portion of advertisements are television advertisements delivered to retargeted or new users or households. See, [0153, 0154].
Bhamidipati does not disclose wherein the second portion of the second plurality of advertisements is delivered to a second portion of the group of communication devices, Examiner’s note: The second portion of advertisements are online advertisements delivered to new or retargeted users or households. See, [0156, 0157].
Bhamidipati does not disclose wherein the first portion of the group of communication devices comprises a group of media processors, 
However, Lopatacki discloses delivering a portion of advertising to broadcasters.  See, “As mentioned above, the television broadcast system 114 broadcasts audiovisual content to television client devices such as the television client devices 110a-n in the set of television client devices 110. In general, the television broadcast system 114 provides linear (e.g., pre-programmed/scheduled) audiovisual content to television client devices. The television broadcast system 114 can broadcast audiovisual content via wired or wireless means, such as via a terrestrial, cable, satellite, Internet, Wi-Fi, or another signal” [0076]. See, “As shown, the content campaign system 106 provides 218 the audiovisual content determined based on the targeting parameters for display. In particular, the content campaign system 106 provides the audiovisual content to the television broadcast system 114, which in turn, broadcasts the audiovisual content for display to one or more television client devices.” [0121].
Bhamidipati does not disclose wherein the second portion of the group of communication devices comprises a second group of mobile devices, 
However, Lopatacki discloses delivering a portion of advertising over an online medium to mobile devices.  See, “In one or more embodiments, the content campaign system 106 determines a content campaign strategy that serves content on multiple client device types, such as both a television client device and client computing device. Further, in some embodiments, the content campaign system 106 determines to serve digital content via a particular client computing device, such as on a mobile phone or tablet when serving the digital content via a client computing device.” [0158].
Bhamidipati does not disclose wherein the second plurality of advertisements is presented on each of the group of communication devices. 
However, Lopatacki discloses delivering a portion of advertising over an online medium to mobile devices presenting advertisements on each of the group of communication device. See, “Also, in one or more embodiments, the content campaign system generates efficient, specific content campaigns across a variety of media channels. For example, the content campaign system can generate targeting parameters for a content campaign for displaying content on television client devices (e.g., via linear television programming), client computing devices (e.g., via online advertisements), or both (e.g., via a combined coordinated media channel campaign).” [0156]. See, “In one or more embodiments, the content campaign system 106 determines a content campaign strategy that serves content on multiple client device types, such as both a television client device and client computing device. Further, in some embodiments, the content campaign system 106 determines to serve digital content via a particular client computing device, such as on a mobile phone or tablet when serving the digital content via a client computing device.” [0158].
Therefore, from the teaching of Shim, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the attribution of conversions and adjusting of advertising campaigns, as disclosed by Bhamidipati in view of McGovern, to base conversions on location and visiting a merchant premises, as taught by Shim, for the purpose of assessing whether the ad impressions had any impact on changing the impression users' physical in-store visitation behavior.
Therefore, from the teaching of Lopatecki, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the attribution of conversions and adjusting of advertising campaigns, as disclosed by Bhamidipati in view of Shim, to include groups of households, television advertising and online advertising, as taught by Lopatecki, for the purpose of utilizing television viewer information and online activity information to more efficiently design campaign parameters.

As per Claim 16: Bhamidipati in view of McGovern and Shim discloses the following limitations; 
Bhamidipati discloses 16. The machine-readable medium of claim 15, wherein the adjusting of the advertising campaign comprises adjusting the attribution window. See, “In some examples, a content item category factor of the plurality of content item category factors may be based upon an average duration of time between a content event associated with a content item category of the plurality of content item categories and a conversion event associated with the content event.” [0091]. See, “In an example, a first exemplary platform category factor of the plurality of platform category factors may be associated with a first exemplary platform category (e.g., an email application) and/or a second exemplary platform category factor of the plurality of platform category factors may be associated with a second exemplary platform category (e.g., a browser). The first exemplary platform category may be associated with a first exemplary average duration of time between a content event associated with the first exemplary platform category and a conversion event associated with the content event. Alternatively and/or additionally, the second exemplary platform category may be associated with a second exemplary average duration of time between a content event associated with the second exemplary platform category and a conversion event associated with the content event. In an example, the first exemplary average duration of time may be different than the second exemplary average duration of time. Accordingly, the first exemplary platform category factor may be different than the second exemplary platform category factor. In an example, the first exemplary average duration of time exceeds the second exemplary average duration of time (e.g., it may take a longer time for an average user to perform a conversion event after viewing a content item using an email application than for an average user to perform a conversion event after viewing a content item using a browser). Accordingly, the first exemplary platform category factor may exceed (and/or be less than) the second exemplary platform category factor..” [0128].

Claims 3, 4, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bhamidipati in view of Shim and Lopatecki further in view of Hughes et al. (U.S. 2012/0303447; Hereafter: Hughes).
As per Claim 3:  Bhamidipati in view of Shim, Lopatecki and Hughes discloses the following limitations; 
Bhamidipati discloses 3. The device of claim 2, wherein the operations comprise determining a length of time for the attribution window according to a time decay of an affect of an advertisement on a consumer of the group of consumers, See, “In some examples, the first duration of time may be indicative of (and/or the first duration of time may reflect) a probability that performance of the first conversion event by the first user is due to the first content item being presented to the first user and/or selected by the first user via the first client device. Alternatively and/or additionally, the first duration of time may be indicative of (and/or the first duration of time may reflect) a probability that the first user was influenced by the first content item to perform the first conversion event.” [0078]. See, “In some examples, the attribution value may be reduced by a reduction value to determine the first attribution score. For example, the reduction value may be determined based upon the first duration of time. A higher duration of time of the first duration of time may correspond to a higher value of the reduction value. In some examples, the reduction value may be determined based upon a reduction function and/or the first duration of time. For example, the reduction function may correspond to an amount to reduce the attribution value per unit of time. In an example, the reduction function may correspond to a 0.1 reduction per week and/or the first duration of time may correspond to 2 weeks. The reduction value may be determined to be 0.2 based upon the reduction function and/or the first duration of time. Accordingly, the attribution value may be reduced by 0.2 to determine the first attribution score.” [0083].
Bhamidipati in view of Shim and Lopatecki does not disclose wherein the time decay is based on an exponential probability distribution function. 
However, Hughes discloses See, “An attribution model may include an algorithm defining which of a plurality of lookback windows to use and/or modifying these lookback windows based on user ad exposure, interaction and conversion data. In one example, different attribution models may apply different lookback windows to determine conversion events.” [0055]. See, “In one example, the conversion criteria themselves may be part of an attribution model, for example, if the attribution model includes a lookback window.” [0077]. See, “In one particular example, in the recency model, credit may be assigned using a continuous exponential decay function that reflects the non-linear way that people remember or are influenced by exposure to information. This function may have two parameters: the decay half life of the function and an `active` event type multiplier by which raw scores are multiplied. The function may also apply a logical test that discards conversions that have low total scores. An exemplary algorithm for such a model is provided below.” [0093]. See, “The decay factor used may be based on how fast customers convert. The decay factor may be calculated based on a time lag from first touch to conversion for all conversions. Then all of the conversions may be sorted by lag from first touch to conversion, to provide cumulative time to conversion. The time conversions may be listed and analyzed to reach the 50.sup.th percentile of the conversion base. This 50.sup.th percentile represents the time required for at least half of the fastest converters to achieve a conversion.” [0097].
Therefore, from the teaching of Hughes, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the attribution of conversions and adjusting of advertising campaigns, as disclosed by Bhamidipati in view of Shim and Lopatecki, does not disclose, to base time decay on an exponential probability distribution function, as taught by Hughes, for the purpose of attributing credit to marketing channels that led to a web site and subsequently resulted in a conversion event.

As per Claim 4:  Bhamidipati in view of Shim, Lopatecki and Hughes discloses the following limitations;
Hughes discloses 4. The device of claim 3, wherein the adjusting of the attribution window comprises adjusting a rate of the exponential probability distribution function.  “An attribution model may include an algorithm defining which of a plurality of lookback windows to use and/or modifying these lookback windows based on user ad exposure, interaction and conversion data. In one example, different attribution models may apply different lookback windows to determine conversion events.” [0055]. See, “In one example, the conversion criteria themselves may be part of an attribution model, for example, if the attribution model includes a lookback window.” [0077]. See, “In one particular example, in the recency model, credit may be assigned using a continuous exponential decay function that reflects the non-linear way that people remember or are influenced by exposure to information. This function may have two parameters: the decay half life of the function and an `active` event type multiplier by which raw scores are multiplied. The function may also apply a logical test that discards conversions that have low total scores. An exemplary algorithm for such a model is provided below.” [0093]. See, “The decay factor used may be based on how fast customers convert. The decay factor may be calculated based on a time lag from first touch to conversion for all conversions. Then all of the conversions may be sorted by lag from first touch to conversion, to provide cumulative time to conversion. The time conversions may be listed and analyzed to reach the 50.sup.th percentile of the conversion base. This 50.sup.th percentile represents the time required for at least half of the fastest converters to achieve a conversion.” [0097].

As per Claim 17:  Bhamidipati in view of Shim, Lopatecki and Hughes discloses the following limitations;
Bhamidipati discloses 17. The machine-readable medium of claim 16, wherein the operations comprise determining a length of time for the attribution window according to a time decay of an affect of an advertisement on a consumer of the group of consumers, See, “In some examples, the first duration of time may be indicative of (and/or the first duration of time may reflect) a probability that performance of the first conversion event by the first user is due to the first content item being presented to the first user and/or selected by the first user via the first client device. Alternatively and/or additionally, the first duration of time may be indicative of (and/or the first duration of time may reflect) a probability that the first user was influenced by the first content item to perform the first conversion event.” [0078]. See, “In some examples, the attribution value may be reduced by a reduction value to determine the first attribution score. For example, the reduction value may be determined based upon the first duration of time. A higher duration of time of the first duration of time may correspond to a higher value of the reduction value. In some examples, the reduction value may be determined based upon a reduction function and/or the first duration of time. For example, the reduction function may correspond to an amount to reduce the attribution value per unit of time. In an example, the reduction function may correspond to a 0.1 reduction per week and/or the first duration of time may correspond to 2 weeks. The reduction value may be determined to be 0.2 based upon the reduction function and/or the first duration of time. Accordingly, the attribution value may be reduced by 0.2 to determine the first attribution score.” [0083].
Bhamidipati in view of Shim and Lopatecki does not disclose wherein the time decay is based on an exponential distribution function.
However, Hughes discloses See, “An attribution model may include an algorithm defining which of a plurality of lookback windows to use and/or modifying these lookback windows based on user ad exposure, interaction and conversion data. In one example, different attribution models may apply different lookback windows to determine conversion events.” [0055]. See, “In one example, the conversion criteria themselves may be part of an attribution model, for example, if the attribution model includes a lookback window.” [0077]. See, “In one particular example, in the recency model, credit may be assigned using a continuous exponential decay function that reflects the non-linear way that people remember or are influenced by exposure to information. This function may have two parameters: the decay half life of the function and an `active` event type multiplier by which raw scores are multiplied. The function may also apply a logical test that discards conversions that have low total scores. An exemplary algorithm for such a model is provided below.” [0093]. See, “The decay factor used may be based on how fast customers convert. The decay factor may be calculated based on a time lag from first touch to conversion for all conversions. Then all of the conversions may be sorted by lag from first touch to conversion, to provide cumulative time to conversion. The time conversions may be listed and analyzed to reach the 50.sup.th percentile of the conversion base. This 50.sup.th percentile represents the time required for at least half of the fastest converters to achieve a conversion.” [0097].
Therefore, from the teaching of Hughes, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the attribution of conversions and adjusting of advertising campaigns, as disclosed by as disclosed by Bhamidipati in view of Shim and Lopatecki, to base time decay on an exponential probability distribution function, as taught by Hughes, for the purpose of attributing credit to marketing channels that led to a web site and subsequently resulted in a conversion event.

As per Claim 18:  Bhamidipati in view of Shim, Lopatecki and Hughes discloses the following limitations;
Hughes discloses 18. The machine-readable medium of claim 17, wherein the adjusting of the attribution window comprises adjusting a rate of the exponential distribution function. “An attribution model may include an algorithm defining which of a plurality of lookback windows to use and/or modifying these lookback windows based on user ad exposure, interaction and conversion data. In one example, different attribution models may apply different lookback windows to determine conversion events.” [0055]. See, “In one example, the conversion criteria themselves may be part of an attribution model, for example, if the attribution model includes a lookback window.” [0077]. See, “In one particular example, in the recency model, credit may be assigned using a continuous exponential decay function that reflects the non-linear way that people remember or are influenced by exposure to information. This function may have two parameters: the decay half life of the function and an `active` event type multiplier by which raw scores are multiplied. The function may also apply a logical test that discards conversions that have low total scores. An exemplary algorithm for such a model is provided below.” [0093]. See, “The decay factor used may be based on how fast customers convert. The decay factor may be calculated based on a time lag from first touch to conversion for all conversions. Then all of the conversions may be sorted by lag from first touch to conversion, to provide cumulative time to conversion. The time conversions may be listed and analyzed to reach the 50.sup.th percentile of the conversion base. This 50.sup.th percentile represents the time required for at least half of the fastest converters to achieve a conversion.” [0097].

Claims 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bhamidipati in view of Shim and Lopatecki further in view of McGovern et al. (U.S. 2014/0067518; Hereafter: McGovern) 
As per Claim 5:  Bhamidipati in view of Shim, Lopatecki and McGovern discloses the following limitations;
Bhamidipati in view of Shim and Lopatecki does not disclose 5. The device of claim 1, wherein the operations comprise selecting a first weight for each of the first plurality of advertising mediums. 
McGovern discloses See, “The data may be for a plurality of marketing channels, such as an Internet marketing channel, television marketing channel, print marketing channel, etc. The data may include historic sales data and information about the marketing activities performed for the microsegment on the marketing channels. The data is used to generate a model for the macro level, and the model and attribution analysis may be used to determine targeted marketing activities for the microsegment to maximize ROI or to achieve other goals, such as inventory control, improving customer lifetime, etc.” [0017]. See, “Logistic regression may be used to generate the mixed marketing model. Examples of attribution analysis techniques include clustering, and neural networks. Clustering can be used to identify the homogeneous patterns across smaller segments (e.g., households, individuals, etc.) of a macro level that cause distinct behavioral actions, such as purchases. These homogeneous patterns may include reactions to marketing activities provided on different marketing channels. For example, a pattern may include an individual viewing a commercial on TV for a product, visiting the FACEBOOK page for the product, checking if the individual's friends liked the product and then purchased the product. These types of patterns may be detected among individuals or households in a cluster and then these patterns can be applied to individuals or households in similar clusters. Also, the clusters may be determined based on similarity of attributes of the individuals or households.” [0019]. See, “Clustering may identify the homogeneous patterns across households leading to distinct behavioral segments. The homogeneous patterns may comprise similar responses to a sequence of marketing activities across the households. Examples of clustering are provided in further detail below. Each attribute within each cluster, for example, is allocated a specific weight to identify its relative importance to the cluster and across clusters.” [0031].
Therefore, from the teaching of McGovern, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the attribution of conversions and adjusting of advertising campaigns, as disclosed by Bhamidipati in view of Shim and Lopatecki, to apply weights to channels, as taught by McGovern, for the purpose of identifying individuals with similar behaviors, needs and preferences, and facilitate targeted product or service offerings to the microsegment.

As per Claim 7:  Bhamidipati in view of Shim, Lopatecki and McGovern discloses the following limitations;
Bhamidipati in view of Shim and Lopatecki does not disclose 7. The device of claim 1, wherein the operations comprise selecting the first plurality of advertising mediums, wherein the adjusting of the advertising campaign comprising selecting a second plurality of advertising mediums. 
McGovern discloses See, “For example, the mixed modeling may be used to determine an investment amount in each marketing channel to maximize ROI. The investment amounts may be used as budgets for each marketing channel. Attribution analysis may be used to identify specific marketing activities to perform for each marketing channel to maximize ROI. For example, attribution analysis may be used to determine that a particular household responded to a sequence of marketing activities. That sequence may be targeted to like households and additional marketing activities may be performed to enhance probabilities of generating sales, such as performing additional targeting online marketing at the time the sequence of activities are performed.” [0021]. See, “At 304, additional targeted marketing activities to improve the performance objective are determined. In one example, an additional marketing activity may include modifying a website to target a particular demographic that was determined by the modeling to respond to television marketing exposure and social media marketing at a particular time.” [0037].
Therefore, from the teaching of McGovern, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the attribution of conversions and adjusting of advertising campaigns, as disclosed by Bhamidipati in view of Shim and Lopatecki, to apply weights to channels, as taught by McGovern, for the purpose of identifying individuals with similar behaviors, needs and preferences, and facilitate targeted product or service offerings to the microsegment.

As per Claim 8:  Bhamidipati in view of Shim, Lopatecki and McGovern discloses the following limitations;
McGovern discloses 8. The device of claim 7, wherein the adjusting of the advertising campaign comprises selecting a second weight for each of the second plurality of advertising mediums. See, “Logistic regression may be used to generate the mixed marketing model. Examples of attribution analysis techniques include clustering, and neural networks. Clustering can be used to identify the homogeneous patterns across smaller segments (e.g., households, individuals, etc.) of a macro level that cause distinct behavioral actions, such as purchases. These homogeneous patterns may include reactions to marketing activities provided on different marketing channels.” [0019]. See, “Each attribute within each cluster, for example, is allocated a specific weight to identify its relative importance to the cluster and across clusters.” [0031].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bhamidipati in view of Shim, Lopatecki, McGovern further in view of Hughes
As per Claim 6:  Bhamidipati in view of Shim, Lopatecki and Hughes discloses the following limitations;
Bhamidipati in view of Shim, Lopatecki and McGovern does not disclose 6. The device of claim 5, wherein the adjusting the advertising campaign comprises adjusting the first weight for each of the first plurality of advertisements mediums. 
However, Hughes discloses See, “Another accumulation action may comprise factoring through revenue. The system may be configured to reweigh all function score totals per conversion to 1 and factor through the conversion value. The result of this re-weighting is to change the distance of values for the domains of each conversion. The system may be configured to use a percentage view of results to yield the most consistent result. The system may then compare to spend percentage by the given dimension group.” [0105].
Therefore, from the teaching of Hughes, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the attribution of conversions and adjusting of advertising campaigns where weights are applied to channels, as disclosed by as disclosed by Bhamidipati in view of Shim, Lopatecki and McGovern, to adjust the weights, as taught by Hughes, for the purpose of attributing credit to marketing channels that led to a web site and subsequently resulted in a conversion event.


Claims 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhamidipati in view of Shim and Lopatecki further in view of Samame et al. (U.S. 2009/0204615; Hereafter: Samame).
As per Claim 14:  Bhamidipati in view of Shim, Lopatecki and Samame discloses the following limitations;
Bhamidipati in view of  Shim and Lopatecki does not disclose 14. The device of claim 12, wherein the operations comprise identifying an amount of screen time for each advertising medium associated with each target household of the group of target households resulting in a group of amounts of screen time, wherein the identifying of the advertising medium for each of the first plurality of advertisements resulting in the first plurality of advertising mediums comprises determining the first plurality of advertising mediums according to the group of amounts of screen time. Examiner’s note: Lopatacki is already cited to disclose collecting data about a group of households.
However Samame discloses See, “The data measured from CPE 106 back through network 101 can be, for example, time spent on a particular channel, duration of an asset, stored content metadata, source identity, dwell time, stream identity, clicks of a user-operable control device 115 (i.e., remote control), number or frequency of clicks of user-operable control device 115, information entered on user-operable control device 115, number of sessions, bandwidth utilization, channel number, tuning events, page views, point-of-sale transactions, television viewing data, video-on-demand orders, interactive advertisement interactions, IP address, interactions (e.g., though IPG overlay), user input (e.g., interactive advertising responses), telephone usage (e.g., dialed numbers), commercial transaction data, connected devices ID (e.g., accessing internet through mobile phone over WiFi in STB), displayed applications or overlays, or user identification (e.g., characteristics of a particular user or household).” [0048]. See, “An end user of profiles and cohorts pays for this information for use in pricing their content and services as well as to direct targeted advertising to subscribers or to power any decision support system. A decision support system can be, for example, linear or time shifted advertisement insertion, online advertising insertion, commerce engines, bid/auction systems, content profiling, recommendation engines. Since the profiles and cohorts are comprehensive (i.e., include information regarding at least two sources of content) they are exponentially more valuable than information regarding only one source of content. In essence, the profiles and cohorts provide a complete picture of nearly all content consumption by a particular subscriber or subset of subscribers. An MSO controlling these sources of content has easy access to all the data and can compile profiles and cohorts with relative ease.” [0055].
Therefore, from the teaching of Samame, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the attribution of conversions and adjusting of advertising campaigns, as disclosed by Bhamidipati in view of Shim and Lopatecki, to identify the amount of time users spend in a channel, as taught by Samame, for the purpose of assessing the effectiveness of content or advertisements to properly establish value and measure effectiveness.

As per Claim 19:  Bhamidipati in view of McGovern, Shim and Samame discloses the following limitations; 
19. A method, comprising:
Bhamidipati does not disclose selecting, by a processing system including a processor, a group of target households for an advertisement campaign; Examiner’s note: Bhamidipati discloses targeting advertising based on demographics, but not households. See, [0046-0048].
However, Lopatacki discloses households. See, “In particular, the content campaign system 106 identifies that the first television client device 110a and the first client computing device 112a are associated with a user and/or a household. As shown, household devices 130 associated with a user include the first television client device 110a and the first client computing device 112a.” [0060].
Bhamidipati does not disclose identifying, by the processing system, an amount of screen time for each advertising medium associated with each target household of the group of target households resulting in a group of amounts of screen time; Examiner’s note: The data identified about households in Lopatacki discloses viewing time for households but not the specific attribute of the amount of screen time.
However Samame discloses See, “The data measured from CPE 106 back through network 101 can be, for example, time spent on a particular channel, duration of an asset, stored content metadata, source identity, dwell time, stream identity, clicks of a user-operable control device 115 (i.e., remote control), number or frequency of clicks of user-operable control device 115, information entered on user-operable control device 115, number of sessions, bandwidth utilization, channel number, tuning events, page views, point-of-sale transactions, television viewing data, video-on-demand orders, interactive advertisement interactions, IP address, interactions (e.g., though IPG overlay), user input (e.g., interactive advertising responses), telephone usage (e.g., dialed numbers), commercial transaction data, connected devices ID (e.g., accessing internet through mobile phone over WiFi in STB), displayed applications or overlays, or user identification (e.g., characteristics of a particular user or household).” [0048]. 
Bhamidipati discloses obtaining a location for each of a first group of mobile devices resulting in a group of locations; See, “…environmental sensors, such as a global positioning system (GPS) receiver 319 that detects the location, velocity, and/or acceleration of the client device 110, a compass, accelerometer, and/or gyroscope that detects a physical orientation of the client device 110.” [0037]. See, “In some examples, the content system may use device information, such as one or more of activity information (e.g., search history information, website browsing history, email information, etc.), user demographic information, location information, etc. to determine interests of the user.” [0040]. See, “In some examples, the plurality of content events and/or the plurality of conversion events may be determined and/or detected using one or more of the techniques presented herein (e.g., by analyzing and/or monitoring activity associated with the first client device and/or a different client device associated with the first user).” [0115].
Bhamidipati does not disclose identifying each location of the group of locations is associated with a premises of an entity resulting in a group of identifications; determining, by the processing system, a group of conversions associated with the advertising campaign of the entity based on the group of identifications; 
However, Shim discloses See, “The attribution system 110, therefore, may include an impression component that receives campaign impression data associated with media consumption at multiple mobile devices during a campaign, a location visit component that determines whether one or more of the multiple mobile devices visit a geographical location associated with the campaign within a time window for the campaign, and an attribution component that identifies occurrences of conversion events for the campaign when the one or more mobile devices visit the geographical location associated with the campaign within the time window for the campaign.” [0059].
Bhamidipati discloses identifying, by the processing system, a group of consumers associated with the group of conversions; See, “In some systems, the set of conversion events may be attributed to presentation of the first content item via the set of client devices of the plurality of client devices. For example, attribution of the set of conversion events to presentation of the first content item via the set of client devices may correspond to a determination (and/or a prediction) that the first set of conversion events occurred as a result of the presentation of the first content item via the set of client devices. The first content item may be selected for presentation via a client device based upon the attribution of the set of conversion events to presentation of the first content item via the set of client devices.” [0041]. See also [0114].
Bhamidipati discloses determining, by the processing system, an attribution window for the advertising campaign; Examiner’s note: The duration of time correlated to different category factors, such as the platform, is an attribution window.  See, “In some examples, a platform category factor of the plurality of platform category factors may be based upon an average duration of time between a content event associated with a platform category of the plurality of platform categories and a conversion event associated with the content event….In some examples, a plurality of durations of time may be determined based upon the plurality of content events and/or the plurality of conversion events. In some examples, an exemplary duration of time of the plurality of durations of time may correspond to a duration of time between the exemplary content event and the exemplary conversion event. An average duration of time associated with the platform category may be determined by performing one or more operations (e.g., mathematical operations) using the plurality of durations of time.” [0127]. See also, [0097], [0102] and [0111] for examples of ebooks vs cars, price factors and demographic factors and [0126-0129] for platform factors and [130] for resource factors. 
Bhamidipati discloses identifying, by the processing system, a first plurality of advertisements of the advertising campaign exposed to the group of consumers during the attribution window; See, “In an example, the content system may provide a first content item (e.g., an advertisement, an image, a video, etc.) for presentation via a plurality of client devices. The first content item may be associated with a first entity. For example, the first content item may be associated with cars and/or the first entity may be a first advertiser associated with a car brand.” [0041]. See, “In an example, a first exemplary platform category factor of the plurality of platform category factors may be associated with a first exemplary platform category (e.g., an email application) and/or a second exemplary platform category factor of the plurality of platform category factors may be associated with a second exemplary platform category (e.g., a browser). The first exemplary platform category may be associated with a first exemplary average duration of time between a content event associated with the first exemplary platform category and a conversion event associated with the content event. Alternatively and/or additionally, the second exemplary platform category may be associated with a second exemplary average duration of time between a content event associated with the second exemplary platform category and a conversion event associated with the content event. In an example, the first exemplary average duration of time may be different than the second exemplary average duration of time. Accordingly, the first exemplary platform category factor may be different than the second exemplary platform category factor. In an example, the first exemplary average duration of time exceeds the second exemplary average duration of time (e.g., it may take a longer time for an average user to perform a conversion event after viewing a content item using an email application than for an average user to perform a conversion event after viewing a content item using a browser). Accordingly, the first exemplary platform category factor may exceed (and/or be less than) the second exemplary platform category factor.” [0128].
Bhamidipati discloses identifying, by the processing system, an advertising medium for each of the first plurality of advertisements resulting in a first plurality of advertising mediums See, “In some examples, the first attribution score may be determined based upon the first platform used to perform the first content event. For example, the first attribution score may be determined using a platform category data structure. The platform category data structure may comprise a plurality of platform categories and/or a plurality of platform category factors associated with the plurality of platform categories. In some examples, a platform category of the plurality of platform categories may correspond to a type of platform, such as at least one of a browser, an email application, a news application, a multimedia application, a different type of platform, etc. [0126]. See, [0127-0129].
Bhamidipati does not disclose wherein the identifying of the advertising medium for each of the first plurality of advertisements resulting in the first plurality of advertising mediums comprises determining, by the processing system, the first plurality of advertising mediums according to the group of amounts of screen time;
However Samame discloses See, “An end user of profiles and cohorts pays for this information for use in pricing their content and services as well as to direct targeted advertising to subscribers or to power any decision support system. A decision support system can be, for example, linear or time shifted advertisement insertion, online advertising insertion, commerce engines, bid/auction systems, content profiling, recommendation engines. Since the profiles and cohorts are comprehensive (i.e., include information regarding at least two sources of content) they are exponentially more valuable than information regarding only one source of content. In essence, the profiles and cohorts provide a complete picture of nearly all content consumption by a particular subscriber or subset of subscribers. An MSO controlling these sources of content has easy access to all the data and can compile profiles and cohorts with relative ease.” [0055]. See also [0048].
Bhamidipati discloses adjusting, by the processing system, the advertising campaign according to the group of conversions, the first plurality of advertisements, and the first plurality of advertising mediums resulting in an adjusted advertising campaign; and See, “The one or more content items may be associated with a content campaign for promoting the one or more products and/or the one or more services associated with the first entity. Alternatively and/or additionally, content information associated with the content campaign may be received from the device associated with the entity.” [0047]. See, “In some examples, the resource category data structure may be analyzed based upon the first internet resource to identify a first resource category factor associated with the first internet resource. In some examples, one or more operations (e.g., mathematical operations) may be performed using the first resource category factor and the first duration of time to determine the first attribution score. Alternatively and/or additionally, one or more operations (e.g., mathematical operations) may be performed using the first resource category factor and/or the initial attribution score (and/or the first content item category factor, the first entity category factor, the first price factor, the one or more first demographic factors, the first conversion duration factor, the first client device type factor and/or the first platform category factor) to determine the first attribution score.” [0133]. See also [0134]..
Bhamidipati does not disclose delivering, over a communication network, a second plurality of advertisements associated with the adjusted advertising campaign to a group of communication devices associated with a group of target households, Examiner’s note: Bhamidipati discloses receiving a second request for content from a second plurality of device and selecting content items based on updated conversion scores and attribution scores that were updated based on a first plurality of devices. See, [0136], [0148],  [0156], [0158].
However, Lopatacki discloses adjusting targeting parameters for groups of target households. See, “For reference, as used herein, the term “content campaign” refers to providing content to one or more users via one or more communication media. In particular, the term “content campaign” includes an operation for providing content for a client (e.g., an advertiser) to a target audience of users via television client devices and/or client computing devices over time.” [0050]. See, “In particular, the content campaign system 106 identifies that the first television client device 110a and the first client computing device 112a are associated with a user and/or a household. As shown, household devices 130 associated with a user include the first television client device 110a and the first client computing device 112a.” [0060]. See, “Turning now to FIG. 4 additional detail will be provided regarding generating an advertising campaign in accordance with one or more embodiments. In particular, FIG. 4 shows a flow diagram of the content campaign system 106 determining a segment of users. Specifically, FIG. 4 illustrates the content campaign system 106 creating and executing cross-device campaigns based on targeting parameters. For example, the content campaign system 106 uses targeting parameters to organize a content campaign to target new users, re-target existing users, provide new content, re-provide existing content, target a specific client device, and/or target a combination of client devices.” [0147]. See, “To illustrate, the demand-side platform 504 tracks which households saw a particular audiovisual advertisement. In addition, the demand-side platform 504 matches online conversions for each of the households (e.g., the number of that visited a website or purchased a product related to the particular audiovisual advertisement).” [0167].               
Bhamidipati does not disclose wherein a first portion of the second plurality of advertisements is delivered over a television advertising medium and
However, Lopatacki discloses delivering a portion of advertisements to televisions. See, “Accordingly, the content campaign system 106 determines to re-target the users via an audiovisual content campaign by providing the same/similar audiovisual content or new audiovisual content to the users via television client devices.” [0153]. See, “ In another example, the content campaign system 106 determines, based on the targeting parameters, to target 414 new users via an audiovisual content campaign. For instance, the content campaign system 106 identifies one or more users from the targeting parameters that have not yet viewed specific content either via television client device and/or client computing devices.” [0154].
Bhamidipati does not disclose a second portion of the second plurality of advertisements is delivered over a mobile advertising medium, 
However, Lopatacki discloses delivering a portion of advertising over an online medium to mobile devices. See, “As shown, the content campaign system 106 also re-targets 416 users via an online campaign. For example, the content campaign system 106 uses the targeting parameters, as described above, to identify a target audience, audiovisual content, and a particular client device type for an audiovisual content campaign. ” [0156]. See, “FIG. 4 also shows the content campaign system 106 targeting 418 new users via an online campaign. For example, the content campaign system 106 identifies a new set of users (e.g., a target audience) as described above.” [0157].
Bhamidipati does not disclose wherein the first portion of the second plurality of advertisements are delivered to a first portion of the group of communication devices, Examiner’s note: The first portion of advertisements are television advertisements delivered to retargeted or new users or households. See, [0153, 0154].
Bhamidipati does not disclose wherein the second portion of the second plurality of advertisements is delivered to a second portion of the group of communication devices, Examiner’s note: The second portion of advertisements are online advertisements delivered to new or retargeted users or households. See, [0156, 0157].
Bhamidipati does not disclose wherein the first portion of the group of communication devices comprises a group of media processors, 
However, Lopatacki discloses delivering a portion of advertising to broadcasters.  See, “As mentioned above, the television broadcast system 114 broadcasts audiovisual content to television client devices such as the television client devices 110a-n in the set of television client devices 110. In general, the television broadcast system 114 provides linear (e.g., pre-programmed/scheduled) audiovisual content to television client devices. The television broadcast system 114 can broadcast audiovisual content via wired or wireless means, such as via a terrestrial, cable, satellite, Internet, Wi-Fi, or another signal” [0076]. See, “As shown, the content campaign system 106 provides 218 the audiovisual content determined based on the targeting parameters for display. In particular, the content campaign system 106 provides the audiovisual content to the television broadcast system 114, which in turn, broadcasts the audiovisual content for display to one or more television client devices.” [0121].
Bhamidipati does not disclose wherein the second portion of the group of communication devices comprises a second group of mobile devices, 
However, Lopatacki discloses delivering a portion of advertising over an online medium to mobile devices.  See, “In one or more embodiments, the content campaign system 106 determines a content campaign strategy that serves content on multiple client device types, such as both a television client device and client computing device. Further, in some embodiments, the content campaign system 106 determines to serve digital content via a particular client computing device, such as on a mobile phone or tablet when serving the digital content via a client computing device.” [0158].
Bhamidipati does not disclose wherein the second plurality of advertisements is presented on each of the group of communication devices. 
However, Lopatacki discloses delivering a portion of advertising over an online medium to mobile devices presenting advertisements on each of the group of communication device. See, “Also, in one or more embodiments, the content campaign system generates efficient, specific content campaigns across a variety of media channels. For example, the content campaign system can generate targeting parameters for a content campaign for displaying content on television client devices (e.g., via linear television programming), client computing devices (e.g., via online advertisements), or both (e.g., via a combined coordinated media channel campaign).” [0156]. See, “In one or more embodiments, the content campaign system 106 determines a content campaign strategy that serves content on multiple client device types, such as both a television client device and client computing device. Further, in some embodiments, the content campaign system 106 determines to serve digital content via a particular client computing device, such as on a mobile phone or tablet when serving the digital content via a client computing device.” [0158].
Therefore, from the teaching of Shim, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the attribution of conversions and adjusting of advertising campaigns, as disclosed by Bhamidipati in view of McGovern, to base conversions on location and visiting a merchant premises, as taught by Shim, for the purpose of assessing whether the ad impressions had any impact on changing the impression users' physical in-store visitation behavior.
Therefore, from the teaching of Lopatecki, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the attribution of conversions and adjusting of advertising campaigns, as disclosed by Bhamidipati in view of Shim, to include groups of households, television advertising and online advertising, as taught by Lopatecki, for the purpose of utilizing television viewer information and online activity information to more efficiently design campaign parameters.
Therefore, from the teaching of Samame, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the attribution of conversions and adjusting of advertising campaigns, as disclosed by Bhamidipati in view of Shim and Loptecki, to identify the amount of screen time users spend in a channel, as taught by Samame, for the purpose of assessing the effectiveness of content or advertisements to properly establish value and measure effectiveness.

As per Claim 20:  Bhamidipati in view of McGovern, Shim and Samame discloses the following limitations; 
Bhamidipati discloses 20. The method of claim 19, wherein the adjusting of the advertising campaign comprises adjusting, by the processing system, the advertising campaign according to the group of conversions, the first plurality of advertisements, and the first plurality of advertising mediums utilizing machine learning. See, “In some examples, the first conversion score may be determined using one or more machine learning techniques. For example, the first conversion score may be determined using a machine learning model based upon data input to the machine learning model. In some examples, the first attribution data structure, the first plurality of sets of device information associated with the first attribution data structure and/or the second device information associated with the second client device may be input to the machine learning model. The machine learning model may determine and/or output the first conversion score based upon the first attribution data structure, the first plurality of sets of device information, the second device information and/or other information input to the machine learning model.” [0152].

Response to Arguments
Regarding 35 USC 103: Applicant argued that the combination of Bhamidipati does not disclose limitations related to receiving location information and determining conversions based on the user visiting the entity. Shim is cited to teach these limitations. Bhamidipati in view of Shim does not disclose that specific portions of advertisements are delivered to the specific devices that are claimed. Lopatacki is cited to disclose these limitations.
Regarding 35 USC 101: Applicant refers to the July 2015 Update: Subject Matter Eligibility. Examiner respectfully suggests reviewing the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) — see MPEP 2106.
Examiners has determined the claims recite abstract ideas and the rejection set forth above (1) identifies the specific limitations in the claim under examination that recite an abstract idea. Examiner has also determined that the identified limitations fall within Certain methods of organizing human activity. The groupings of abstract ideas, and their relationship to the body of judicial precedent, are further discussed in MPEP § 2106.04(a)(2). If the identified limitations falls within at least one of the groupings of abstract ideas, it is reasonable to conclude that the claim recites an abstract idea in Step 2A Prong One. 
The claim then requires further analysis in Step 2A Prong Two, to determine whether any additional elements in the claim integrate the abstract idea into a practical application, see MPEP § 2106.04(d). Under Step 2A Prong Two, a claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. The rejection set forth above explains the reasons that the claims do not integrate a judicial exception into a practical application by identifying the additional elements recited in the claims beyond the judicial exceptions, and evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application using the considerations discussed in more detail in MPEP §§ 2106.04(d)(1), 2106.04(d)(2), 2106.05(a) through (c) and 2106.05(e) through (h).
That amendments add delivering a portion of advertisements over a television medium to communication devices that comprise media processors, and delivering a portion advertisements over a mobile advertising medium to communication devices that comprise mobile devices then presenting the advertisements on the communication devices. Broadly limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to delivering television content and mobile device content fails to provide a practical application because limiting the use of the process to these technological environments does not provide meaningful limits on the claim and the claims at issue do not specify how interactions with the technology are manipulated to yield a desired result
Further, the claimed solution of gathering locations in order to overcome the problem of attributing conversions to advertising and adjusting advertising campaigns is not necessarily rooted in computer technology and the problem is not specifically arising in the realm of computer networks. Instead, the claims use computers and networks to perform an abstract business practice, which is considered general linking and insignificant extra solution activity.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kent US 9,665,890 the best example of determining a look back window, but Kent analyzes received data about conversions and the steps provide recommendations which are used to make suggestions and adjust a campaign based on the advertiser accepting the recommendation.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NETZLOFF whose telephone number is (571)270-3109 and fax number is (571) 270-4109. The examiner can normally be reached on M-F 7:30-5:00 EST or eric.netzloff@uspto.gov., If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC R NETZLOFF/Primary Examiner, Art Unit 3688